DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-13 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An apparatus for interfacing with a subsystem, comprising: a printed circuit board, a controller disposed on the printed circuit board; a complex programmable logic device disposed on the printed circuit board and communicatively connected to the controller, the complex programmable logic device comprising a plurality of reconfigurable logic gates and a plurality of registers, a connector disposed on the printed circuit board, the connector comprising a plurality of pins to exchange control signals and power signals, wherein the plurality of pins includes a plurality of reconfigurable interconnect pins, and wherein a first subset of the plurality of reconfigurable interconnect pins are connected to the complex programmable logic device and the controller, and wherein a second subset of the plurality of reconfigurable interconnect pins are  connected to the complex programmable logic device; an RF/Microwave connector connected to the printed circuit board and constructed to send and receive radio frequency and microwave signals; and 
            Claims 2-13 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	Admitted Applicant Prior Art (AAPA), Moon et al. (US 2004/0029409) and Chen (US 2017/0147524) are all cited as teaching some elements of the claimed invention including circuit board, component, controller, connector, power signals, mechanical interface and complex programmable logic device.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ouyang (US 20170069988-A1), Vogel (US 20020070753 -A1) and EP-3297141-A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848